775 N.W.2d 774 (2009)
BREEN'S LANDSCAPE & SUPPLY CENTER, INC., Plaintiff/Counter-Defendant,
v.
ROBERT C. KRAUS, INC., Marilyn M. Case Trust, and Brace K. Case Trust, Defendants/Cross-Defendants, and
KEK Enterprises, Inc., d/b/a K & K Companies, Defendant/Counter/Cross/Third-Party Plaintiff-Appellant, and
Republic Bank, Inc., Defendant/Cross-Defendant-Appellee, and
Paine, Paine, Broder, and Fossee, PC, Mark R. Krause, Inc., Greg Marshall, Debbie Marshall, Multi-Lake Enterprises, Inc., Oxbowindo, Inc., MGA Roofing, LLC, a Plus Painting, LLC, Lange Building Company, Inc., Lange Finish Carpentry, LLC, CGH Hardwood Floors, Inc., and Profile Installation, Inc., Third-Party Defendants.
Docket No. 139649. COA No. 290266.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the August 4, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.